DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims include in the prosecution are claims 80-99.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 80-87 and 89-99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reder et al. (US 5,968,547, Oct. 19, 1999) in view of Hille et al. (US 2010/0119585, May 13, 2010).
2 and containing between 0.1 and 50% by weight of a skin permeable form of the 
Reder et al. differ from the instant claims insofar as not disclosing dispersed deposits of a buprenorphine/carboxylic acid mixture, the adhesive is polysiloxane, the pressure-sensitive adhesive layer contains more than 0.55 mg/cm2 of buprenorphine base, and the transdermal delivery system comprises a second larger active agent-free self-adhesive layer. 
However, Hille et al. disclose a transdermal therapeutic system for administering the active substance buprenorphine for the treatment of pain (abstract). The transdermal therapeutic system comprises an active-ingredient impermeable backing layer and at least one pressure-sensitive adhesive matrix layer. The matrix layer is constructed on the basis of polysiloxanes or polyisobutylene (¶ [0006]). Figure 3 depicts a matrix layer based on polysiloxane with dispersed droplets of a buprenorphine/carboxylic acid solution (¶ [0012]). The content of buprenorphine in the transdermal therapeutic system may be 0.56 mg/cm2 (Table 1). The transdermal delivery system can be provided with an over-plaster of larger surface area comprising a pressure-sensitive adhesive matrix which is free of active ingredient and has a 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Reder et al. disclose wherein the adhesive layer includes any adhesive known in the art that is pharmaceutically compatible with the dosage form.  Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated polysiloxanes into pressure-sensitive layer of the transdermal delivery system of Reder et al. since polysiloxanes are known and effective adhesives as taught by Hille et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.56 mg/cm2 buprenorphine into the pressure-sensitive adhesive layer of Reder et al. since this is an effective amount of buprenorphine in a transdermal delivery system to treat pain as taught by Hille et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a second active-free self-adhesive layer structure comprising a backing layer and an active agent-free pressure-sensitive adhesive layer based on polysiloxanes into the transdermal delivery system of Reder et al. motivated by the desire to make sure the transdermal delivery system adheres sufficiently to the skin as taught by Hille et al. 
	Reder et al. disclose wherein the pressure-sensitive adhesive reservoir layer comprises levulinic acid (i.e. carboxylic acid) and wherein buprenorphine may be microdispersed. Accordingly, it would have been prima facie obvious to one of ordinary  since this is a known and alternate method of formulating a pressure-sensitive adhesive reservoir layer comprising levulinic acid and buprenorphine as taught by Hille et al.
In regards to instant claim 80 reciting wherein the amount of levulinic acid is sufficient to solubilize buprenorphine to form a mixture, the instant specification discloses wherein the pressure-sensitive adhesive layer contains from more than 9% to about 15% buprenorphine base and from about 6% to about 9% levulinic acid (¶ [0090]).  Reder et al. disclose the pressure-sensitive adhesive reservoir layer comprises about 0.1 to about 40 wt. % softener (e.g. levulinic acid) and about 0.1 to about 30 wt. % buprenorphine. Therefore, since Reder et al. suggests a pressure-sensitive adhesive reservoir layer comprising more than 9% to about 15% buprenorphine base and from about 6% to about 9% levulinic acid, Reder et al. teaches an amount of levulinic acid sufficient to solubilize buprenorphine to form a mixture. Furthermore, Reder et al. disclose wherein buprenorphine is to be dissolved to a sufficient extent to avoid complete salt formation. Thus, since buprenorphine is to be dissolved, it would have been obvious to one of ordinary skill in the art to have incorporated a sufficient amount of levulinic acid such that buprenorphine is dissolved. 
In regards to claims 89 and 90 reciting wherein the pressure-sensitive adhesive layer contains the same amount of levulinic acid and buprenorphine and less amounts of levulinic acid than buprenorphine, respectively, from the amounts of levulinic acid and buprenorphine disclosed by Reder et al. it would have been obvious that the 
In regards to instant claim 83 reciting about 1 mg to about 4 mg buprenorphine, Reder et al. disclose wherein the transdermal delivery system may have a mean relative release rate of from about 13 µg/hr to about 21 µg/hr from the initiation of the dosing interval until about 72 hours after the initiation of the dosing interval; and a mean relative release rate of about 1 µg/hr to about 2 µg/hr from about 72 hours after the initiation of the dosing interval until the end of the dosing interval (e.g. about 168 hours after the initiation of a seven-day dosing interval). Thus, when the mean relative release rate is 13 µg/hr until about 72 hours and 1 µg/hr from 72 hours to 168 hours, the amount of buprenorphine delivered is 1.03 mg. Since 1.03 mg of buprenorphine is delivered, it would have been obvious to one of ordinary skill in the art to have incorporated at least 1.03 mg of buprenorphine into the transdermal delivery system to allow for 1.03 mg of buprenorphine to be delivered. 
In regards to instant claim 84 reciting wherein the size of the buprenorphine-containing pressure-sensitive providing the area of release ranges from 1 cm2 to about 4.8 cm2, Reder et al. disclose wherein transdermal delivery systems may have a material releasing surface area in the range of about 5-100 cm2. About 5 cm2 encompasses about 4.8 cm2. Furthermore, since Reder et al. disclose wherein the transdermal delivery system may have a mean relative release rate of from about 13 µg/hr to about 21 µg/hr from the initiation of the dosing interval until about 72 hours after the initiation of the dosing interval; and a mean relative release rate of about 1 µg/hr to about 2 µg/hr from about 72 hours after the initiation of the dosing interval until the end 
In regards to instant claim 80 reciting wherein the transdermal therapeutic system provides a mean AUCt per area of release of more than 1,700 pg.hr/ml-cm2 over about 168 hours of administration after a single-dose administration to a subject population, as discussed above, it would have been obvious to have a transdermal delivery system comprising at least 1.03 mg buprenorphine and a size of about 5 cm2. The instant specification discloses in paragraph [0019] wherein a transdermal therapeutic system providing a size of the area of release ranging from about 1 cm2 to about 4.8 cm2 and containing an amount of buprenorphine from 1 mg to about 4 mg buprenorphine provides a mean AUCt of more than 8,000 pg.hr/ml over about 168 hours of administration after a single-dose administration to a subject population. 
	In regards to instant claims 85, 86 and 93-95, the transdermal delivery system of Reder et al. is substantially the same size as the claimed invention and comprises substantially the same amount of buprenorphine as the claimed invention; therefore, one of ordinary skill in the art to would reasonably conclude that the transdermal delivery system of Reder et al. provides substantially the same arithmetic mean tmax, mean cumulative skin permeation rate, cumulative release rate of buprenorphine base, and non-cumulative release rate of buprenorphine base as the claimed invention. 
2 and providing a nominal mean release rate of about 5 µg/hr over about 168 hours of administration, as discussed above, it would have been obvious to have a transdermal delivery system comprising at least 1.03 mg buprenorphine and a size of about 5 cm2. The instant specification discloses in paragraph [0020] wherein a transdermal therapeutic system providing a size of the area of release ranging from about 1 cm2 to about 4.8 cm2 and containing an amount of buprenorphine from 1 mg to about 4 mg buprenorphine provides a nominal mean release rate of about 5 µg/hr over about 168 hours of administration. Furthermore, the transdermal delivery system of Reder et al. is substantially the same size as the claimed invention and comprises substantially the same amount of buprenorphine as the claimed invention; therefore, one of ordinary skill in the art to would reasonably conclude that the transdermal delivery system of Reder et al. is bioequivalent to a reference product having an area of release of about 6.25 cm2 and providing a nominal mean release rate of about 5 µg/hr over about 168 hours of administration. 
	In regards to instant claims 96-99, these claims are product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the . 


2.	Claim 88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reder et al. (US 5,968,547, Oct. 19, 1999) in view of Hille et al. (US 2010/0119585, May 13, 2010) and further in view of Hart et al. (SU 2004/0219196, Nov. 4, 2004).
	The teachings of Reder et al. and Hille et al. are discussed above. Reder et al. and Hille et al. do not disclose wherein the pressure-sensitive adhesive layer is coated at a dry weight of more than 6 mg/cm2.
	However, Hart et al. disclose a transdermal dosage form comprising an active agent component (abstract). The active agent component can be prepared by combining polymer matrix, active agent, and optional additives to provide a coating composition (¶ [0059]). The resulting dried coating may weight 7.3 mg/cm2 (¶ [0078]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have coated 7.3 mg/cm2 of the pressure-sensitive adhesive layer onto the backing layer of . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 80-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,549,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims amount of buprenorphine and area of release) and thus read on the instant claims.

Claim 80-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-65 of copending Application No. 16/863,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 80-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-65 of copending Application No. 16/844,767 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims a viscosity-increasing substance) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 80-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-65 of copending Application No. 16/905,476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims a viscosity-increasing substance) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 80-99 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRACY LIU/Primary Examiner, Art Unit 1612